DETAILED OFFICE ACTION

	Applicant response filed 12/01/2020 is acknowledged. 

	Claims 13-47 have been cancelled by applicant. 
	Claims 1-12 and 48-55 are pending in the instant application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2018, 07/02/2018, and 01/03/2020 have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of a specified set of biomarkers as identified in the reply filed on 12/01/2020 is acknowledged. All claims have been limited to applicant’s elected set of biomarkers. 
 







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 48-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. 
The instant claims are directed to a method and non-transitory media storing a program for prognosing or assessing responsiveness of a subject with multiple sclerosis to treatment with interferon  (IFN-). The claimed process comprises the steps of performing or having performed at least one protein biomarker assay on a sample from a subject to generate expression levels of elected proteins from a biomarker panel and classifying or having classified the subject into one of six groups based on the content of expression data of specified protein biomarkers. The claimed non-transitory media storing a program when executed on computer comprises the steps of storing a data set indicating biomarker expression of elected proteins from a biomarker panel and classifying or having classified the subject into one of six groups based on the content of expression data of specified protein biomarkers.
As such the claims are directed to two categories of non-statutory subject matter.  First, the instant claims are directed to a judicial exception falling into the category of an abstract idea. The claims require the analysis of the protein expression data from a subject sample and classifying the subject into one six categories based on said protein  treatment is not something made or controlled by the hand of man, but a naturally occurring phenomenon. As such, the instant claims pre-empt the naturally occurring correlation that exists between the recited protein biomarkers and the responsiveness of a subject to an IFN- treatment.
Further, even though the recited process steps carried out by the claimed system may be performed or executed using a general purpose computer in the form of a “non-transitory media storing a program”, the claims still amount to a series of mental and computational steps that remain directed to the judicial exceptions set forth above. 
The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application.
 Practicing the claims only results in classifying into one of six categories based on the protein biomarker expression levels from a detection assay. The classification of a subject amounts only to a diagnostic result. Further, such a result only produces new information and does not provide for a practical application in the realm of physical things and acts, i.e., the claims do not use the information generated by the judicial exception to effect any type of change.
The instant process claims do recite the data gathering steps of “performing or having performed at least one protein biomarker detection assay”. However, the data gathering itself is insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”).
Alice, whether a device is “a tangible system (in § 101 terms, a ‘machine’)” is not dispositive. See 573 U.S. at 224. Resolving the § 101 inquiry based on such an argument “would make the determination of patent eligibility ‘depend simply on the draftsman’s art ‘” Id. (quoting Parker v. Flook 437 U.S. 584, 593 (1978)); see also CyberSource, 654 F.3d at 1372 (“[E]ven if some physical steps are required to obtain information from the database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability.”).
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. 
With regard to the recited computer-implemented step of “classifying a subject” the claims only the use of general purpose computer elements in the form of a “non-transitory media storing a program”. In the instant case, the recited use of a “non-transitory media storing a program” amounts only applying the identified judicial exception be means of generic computer system. Using generic computer components to perform abstract ideas does not provide the necessary inventive concept. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”); see also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 
For these reasons, the instant claims are directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ERIC S DEJONG/           Primary Examiner, Art Unit 1631